MEMORANDUM **
Ramon Ahumada-Real appeals from the 33-month sentence imposed following his guilty-plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ahumada-Real contends that the district court erred when it determined that his prior conviction for attempted possession or purchase for sale of cocaine, in violation of California Health and Safety Code § 11351, is a drug trafficking offense as defined by comment note (l)(B)(iv) of U.S.S.G. § 2L1.2. We are precluded from reaching the merits of this claim by the valid appeal waiver. See United States v. Nunez, 223 F.3d 956, 958 (9th Cir.2000); see also United States v. Jacobo Castillo, 496 F.3d 947, 957 (9th Cir.2007) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.